Citation Nr: 0812635	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  07-02 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected lumbar strain.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of orchidopexy for testicular 
torsion.




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The veteran and J.C.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1997 
to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

In December 2006, a Decision Review Officer granted an 
increased evaluation of 20 percent for service-connected left 
shoulder tendonitis, effective on March 12, 2005, and the 
veteran noted later in December 2006 that he was satisfied 
with the assigned evaluation.  Consequently, the issue of an 
increased evaluation for service-connected left shoulder 
tendonitis is found to be no longer part of the veteran's 
appeal.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2007, and a 
transcript of the hearing is of record.  

The private medical reports dated in April and October 2007 
were received by VA after the December 2006 Statement of the 
Case along with a waiver of RO review.  See 38 C.F.R. 
§ 20.1304 (2007).  



FINDINGS OF FACT

1.  The service-connected lumbar strain is not shown to 
productive of a limitation of forward flexion of the 
thoracolumbar spine to less than 60 degrees or a combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less; nor is it currently shown to be manifested by muscle 
spasm or guarding severe enough to result in an abnormal gait 
or contour.  

2.  The service-connected residuals of orchidopexy for 
testicular torsion. is not shown to be manifested by more 
than mild testicular pain, pinching and swelling ; neither 
testicular atrophy nor related recurrent urinary tract 
infection or voiding dysfunction is shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5237 (2007).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected residuals of orchidopexy for 
testicular torsion have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115b including 
Diagnostic Code 7525; 38 C.F.R. § 4.7, 4.118, including 
Diagnostic Code 7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The veteran submitted a claim for service connection for low 
back and testicular disabilities in June 2005, and the RO 
sent the veteran a letter in July 2005 in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  A November 2005 rating decision 
granted service connection for lumbar strain and a testicular 
disability and assigned 10 percent ratings effective March 
12, 2005.  

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the assigned rating, notice under 38 U.S.C.A. 
§ 5103(a) is not required as to the secondary claim raised in 
the notice of disagreement.  See VAOPGCPREC 8-03; 69 Fed. 
Reg. 25180 (2004).  Based on this record, the Board finds 
that the VA's duty to notify has been satisfied.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file after this letter.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a March 2006 
letter on disability ratings and effective dates if either of 
his claims was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The veteran was also told in the March 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the March 2006 letter did not specifically talk 
about providing evidence on the impact that the veteran's 
service-connected low back and testicular disabilities have 
on his daily life, this is not prejudicial because a 
reasonable person could be expected to understand from this 
notice that the impact of the disabilities on his daily life 
is relevant to substantiating the claims.  See Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  The VA examination conducted 
in July 2005 and relevant private medical records on file 
dated in 2007 provide sufficient medical evidence to ensure 
fundamental fairness in addressing the claims for increase.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his December 2007 video conference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).    


Lumbar Strain

Schedular Criteria

Under the applicable rating criteria for the spine, a 100 
percent evaluation is assigned for unfavorable ankylosis of 
the entire spine; a 50 percent evaluation is assigned when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine; a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the thoracolumbar spine; a 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and a 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2006).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2007).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2007).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2007).  


Analysis

The veteran is assigned a 10 percent evaluation for his 
service-connected lumbar strain under Diagnostic Code 5237.  
He has complained, including at his hearing in December 2007, 
of low back pain, stiffness and functional impairment.

For a rating in excess of 10 percent, there would need to be 
medical findings that forward flexion of the thoracolumbar 
spine is restricted to 60 degrees or less, that the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or that the veteran has muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The Board notes that the medical evidence on file, which 
includes a July 2005 VA examination report, VA treatment 
records from September 2005 to April 2006, and a private 
report dated in October 2007, does not show sufficient 
manifestations to warrant a higher rating for the service-
connected lumbar strain.  

The VA examination in July 2005 revealed normal curvature of 
the spine without deformity or scoliosis.  There was 
tenderness, but no mention of spasm of the low back muscles.  
Forward flexion was to 95 degrees, with discomfort starting 
at 85 degrees; backward extension was to 30 degrees, with 
discomfort starting at 25 degrees; lateral flexion of 40 
degrees, bilaterally, and bilateral rotation of 35 degrees.  

Repetitive motion caused increased pain and discomfort but no 
additional loss of motion.  There was no sensory deficit, and 
the veteran was noted to have a normal gait.  The diagnosis 
was chronic mechanical thoracic and lumbar pain, with normal 
Magnetic Resonance Imaging and mild to moderate functional 
impairment.  

According to the October 2007 treatment report from J.A.M., 
D.O., the veteran complained of back pain, for which he was 
taking pain medication.  Dr. M. noted that lumbar range of 
motion appeared functional, although the veteran complained 
of significant low back discomfort at the lumbosacral 
junction.  There was no significant restriction in side 
bending and no neurological deficit.  

The X-ray studies of the lumbar spine were considered 
essentially normal with perhaps some facet degenerative 
changes at L4-L5.  Dr. M concluded that the veteran had 
chronic lumbar strain and sprain with some elements of a mild 
intersegmental instability at L4-L5.  

These findings reveal forward flexion to more than 60 degrees 
without discomfort and combined motion of the thoracolumbar 
spine to much more than 120 degrees.  Additionally, the 
veteran is not shown to experience muscle spasm or guarding 
that caused abnormal gait or spinal contour.  

Consequently, there is no basis for the assignment of a 
rating in excess of 10 percent in accordance with the current 
rating criteria.  

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2007).  

There was no evidence of radiculopathy on VA examination in 
July 2005 or on private evaluation in October 2007.  As there 
is no medical evidence of neurological impairment related to 
the low back warranting a compensable evaluation, the Board 
finds that a higher evaluation cannot be assigned by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the veteran's lumbar strain.  

The Board also notes that an evaluation higher than 10 
percent is not warranted for lumbar strain based on 
functional impairment.  Deluca v. Brown, 8 Vet. App. 202 
(1995).  

As noted, the veteran had forward flexion of the 
thoracolumbar spine to 95 degrees, with discomfort not 
beginning until the veteran had flexed to 85 degrees, in July 
2005.  While the veteran complained of additional pain on 
repetitive motion, there was no increased overall loss due to 
repetitive use.  Consequently, the evidence does not show 
increased functional impairment due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007).  


Testicular Disability

Schedular Criteria

Diagnostic Code 7523 provides for a noncompensable rating for 
complete atrophy of one testis.  For complete atrophy of both 
testes, a 20 percent rating is assigned.  38 C.F.R. § 4.115b 
(2007).

Under Diagnostic Code 7525, a rating may be assigned as for 
urinary tract infection.  A 10 percent evaluation may be 
assigned when the urinary tract infection requires long term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  

A 30 percent rating is assigned for recurrent symptomatic 
infection requiring drainage, frequent hospitalization 
(greater than 2 times/year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115b, Diagnostic Code 
7525 (2007).  

If there is poor renal function, the disability is rated 
under the criteria for "renal dysfunction" rather than 
"urinary tract infection."  38 C.F.R. § 4.115a (2007).  

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006). 
A superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 38 
C.F.R. § 4.68 of this part on the amputation rule.) 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1), (2) (2007).  


Analysis

The veteran is currently assigned a 10 percent rating for his 
service-connected testicular disability under Diagnostic 
Codes 7525-7804.  Diagnostic Code 7525 involves chronic 
epididymoorchitis and Diagnostic Code 7804 involves 
superficial scars.  

The veteran's current 10 percent rating for his testicular 
disability is the highest rating provided under Diagnostic 
Code 7804.  It has been asserted, including at the December 
2007 videoconference hearing, that the service-connected 
testicular disability should be assigned a higher rating 
under a more appropriate rating code.  

After reviewing the evidentiary record in its entirety, the 
Board concludes that a rating in excess of 10 percent 
currently is not assignable under any other diagnostic code.  

While a 20 percent evaluation is assigned for complete 
atrophy of both testes under Diagnostic Code 7523, the VA 
examination in July 2005 and private evaluation in April 2007 
did not report atrophy of either testicle.  It was noted on 
both examinations that the veteran did not have difficulty 
with erectile functioning or ejaculation.  

Moreover, a rating in excess of 10 percent is not warranted 
under Diagnostic Code 7525 because the veteran's symptoms are 
shown to equate with recurrent urinary tract infection or 
voiding dysfunction.  

In fact, both examinations basically showed that the 
veteran's testicles were normal.  Moreover, a VA treatment 
record in February 2006 when was evaluated for acute change 
in left testicle pain reported that an examination, 
urinalysis and a scrotal ultrasound were normal.  The 
sonogram showed maximum tenderness over a focal area of 
peripheral calcification with a bright linear echogenicity 
within the peripheral left testicle.  This was identified as 
being most likely due to postoperative changes and possible 
suture line calcification.  

Consequently, given the veteran's current symptoms of 
testicular pain, pinching, and swelling, the assignment of 
rating higher than the current 10 percent is not warranted.  
Thus, the claim for an increase must be denied.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted when the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

In this regard, the schedular criteria in this case are not 
shown to be inadequate for the purpose of evaluating either 
service-connected disability.  Moreover, the Board finds no 
evidence of an exceptional on unusual disability picture with 
marked interference with employment or recent frequent 
hospitalization in this case.  



ORDER

An increased evaluation in excess of 10 percent for the 
service-connected lumbar strain is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected residuals of orchidopexy for testicular 
torsion is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


